Exhibit 2 TENDER AND SUPPORT AGREEMENT This TENDER AND SUPPORT AGREEMENT, dated as of May 21, 2009 (this “Agreement”), is by and among Horizon BioMedical Ventures, LLC, a Delaware limited liability company (“Stockholder”), Johnson & Johnson, a New Jersey corporation (“Parent”), and Kite Merger Sub, Inc., a Delaware corporation and a wholly-owned subsidiary of Parent (“Purchaser”).Capitalized terms used but not defined herein have the meanings assigned to them in the Agreement and Plan of Merger, dated as of the date of this Agreement (together with any amendments or supplements thereto, the “Merger Agreement”), by and among Parent, Purchaser and Cougar Biotechnology, Inc., a Delaware corporation (the “Company”). RECITALS WHEREAS, Stockholder beneficially owns (i)the shares of common stock of the Company, par value $0.0001 per share (“Common Stock”), set forth on Schedule
